 393309 NLRB No. 57INGALLS MEMORIAL HOSPITAL1Review was requested of the Regional Director's findings withregard to the following classifications excluded from the petitioned-
for skilled maintenance unit: grounds lead; grounds workers; me-
chanic (biomedical section) performing computer functions; project
support coordinator; construction lead; draftsman; printer; operating
room supply specialist; respiratory equipment technician; mold
maker; and clerical employees in the plant operations department. In
addition, review was requested of the Regional Director's directionthat the toolcrib worker be permitted to vote under challenge, and
her finding that it is unnecessary to determine the placement of the
surgical equipment and instrument technician. We have carefully re-
viewed the decision, the request for review, and the Petitioner's op-
position brief with respect to each and every classification in issue,
and agree with the Regional Director's findings and conclusions.In denying review, Member Oviatt notes that there was no requestfor review as to the Regional Director's inclusion of the P.C. techni-
cian and P.C. specialist in the skilled maintenance unit. See his dis-
sent in San Juan Medical Center, 307 NLRB 117 (1992).Ingalls Memorial Hospital and International Unionof Operating Engineers, Local 399, AFL±CIO,
Petitioner. Case 13±RC±18519October 30, 1992ORDER DENYING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSOVIATTANDRAUDABAUGHThe National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel, which has considered the Employer's request for
review of the Regional Director's Decision and Direc-
tion of Election (the relevant portions of which are at-
tached). The request for review is denied as it raises
no substantial issues warranting review.1APPENDIX3The parties stipulated that the Employer is an acute-carehospital within the meaning of the Board's Health Care Rule,
29 CFR Part 103, 54 F.R. No. 76, 284 NLRB 1580, and is
an Illinois not-for-profit corporation with facilities located in
Harvey, Illinois.4At issue is whether certain classifications belong in theunit sought by the Petitioner of skilled maintenance employ-
ees. The parties stipulated at the close of the hearing that
employees in the following classifications, all employed in
the Plant Operations Department, should be included in a
unit of the Employer's skilled maintenance employees:CarpenterElectrician
Painter
Lead Engineer
Engineer
Apprentice Engineer
PM Lead Person
Maintenance Lead PersonMechanic (in Maintenance Services iection)The Employer introduced evidence regarding, but took noposition during the hearing concerning the unit placement of,the following classifications within the Plant Operations De-partment:Tool Crib WorkerFilter Attendant
Incinerator AttendantGrounds Lead
Grounds Worker
Yard Keeper
Secretary
Clerk II
Medical Electronic Technician
Electronic Technician
Mechanic (in Biomedical Section)
Project Support Coordinator
Construction Lead
Draftsman
Safety OfficerThe Employer also introduced evidence at the hearing onthe following classifications outside the Plant Operations De-
partment:PrinterSurgical Equipment and Instrument Technician
Operating Room Supply Specialist
Respiratory Equipment Technician
Mold Maker
Personal Computer Specialist
Personal Computer Technician
Communications Installation TechnicianThe Petitioner, in its brief, takes the position that, with theexception of one Mechanic in the Biomedical section, none
of these employees is appropriately included in a skilled
maintenance unit. The Employer, in its brief, asserts that
these classifications, with the exception of Filter Attendant,
Incinerator Attendant, Safety Officer, and Yard Keeper, must
be included in the skilled maintenance unit. The Employer
takes no position with regard to the latter classifications.On April 21, 1989, the Board issued its Health Care Rulein which it determined that with respect to acute care hos-
pitals, eight units, including a unit of all skilled maintenance
employees, shall be appropriate for collective-bargaining pur-
poses and they are the only appropriate unit, absent ``extraor-
dinary circumstances.'' 54 Fed.Reg. 16336, 16347±16348,
284 NLRB 1579, 1596±1597 (1989). The validity of the
Rule was upheld by the United States Supreme Court in
American Hospital Assn. v. NLRB, 111 S.Ct. 1539, 137LRRM 2001 (1991).In ``Collective-Bargaining Units in the Health Care Indus-try: Second Notice of Proposed Rulemaking,'' the Board de-
scribed the rulemaking evidence as showing that skilled
maintenance employees are those employees who are gen-
erally engaged in the operation, maintenance, and repair of
the hospitals physical plant systems, such as heating, ventila-
tion, air-conditioning, refrigeration, electrical, plumbing, and
mechanical, as well as their trainees, helpers, and assistants.
53 Fed.Reg. 33900, 33920±33924, 284 NLRB 1527, 1557,
1561 (1988). The Board also noted that skilled maintenance
classifications typically require completion of high school,
some postsecondary training, such as vocational or trade
school in the field, formal or informal apprenticeship pro- 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
grams; or an associate or bachelor degree and also requirecontinued education in technological changes in building
maintenance. The Board also found that skilled maintenance
employees frequently have separate supervision by the hos-
pital's plant engineering or maintenance department, higher
wage rates reflecting skills and training, and only incidental
contact with employees outside the maintenance department,
and no direct involvement in patient care.Whereas the Petitioner in the instant case generally urgesthat the skilled maintenance unit should be limited to em-
ployees who engage in traditional maintenance on hospital
physical plant systems, the Employer argues that a variety of
employees who work with hospital equipment must be in-
cluded.There are approximately 34 employees in the petitioned-for unit, 61 employees in the unit sought by the Employer,
and 44 employees in the unit found appropriate.The Employer employs a work force of about 2400 indi-viduals in its operations at its facilities at the main hospital
campus in Harvey, Illinois, and at the Employer's distribu-
tion center, about 3 miles away from the main hospital cam-
pus. The Employer is currently licensed for 704 beds and
provides various short-term, acute care services, including
medical and surgical care, intensive care, cardiac surgery,
coronary care, alcoholism treatment, psychiatric care, renal
dialysis, rehabilitative services, and oncology. The Employer
is a subsidiary of Ingalls Health Systems; other subsidiaries
are Ingalls Health Directions, Ingalls Health Ventures, and adevelopment foundation.There is no history of collective bargaining with regard toany of the employees in the involved classifications. The par-
ties stipulated at the hearing, and I find, that the individuals
occupying the following positions in the Plant Operations
Department have the authority to hire, fire, and discipline
employees or to effectively recommend such action and thus
are supervisors within the meaning of the meaning of Section
2(11) of the Act: Operations Manager, Maintenance Super-
visor, Grounds Supervisor, and Biomedical Supervisor.CLASSIFICATIONS WITHIN THE PLANTOPERATIONS DEPARTMENTThe Plant Operations Department is responsible for main-taining the physical plant; it also is involved in construction
and other activities related to maintaining the hospital cam-
pus. It has six sections Maintenance Services, Grounds, Engi-
neering, Biomedical, Clerical, and Construction.Maintenance Services provides a full range of maintenanceand repair for mechanical, electrical, and plumbing systems
throughout the Employer's facilities. Maintenance Services
employs a Maintenance Lead Person who prioritizes projects
as they come into the department as well as performing the
duties performed by other Maintenance Services employees.
The Maintenance Services section also employs one Elec-
trician, two D.I.N. (Do-It-Now) Mechanics, nine Mechanics,
and one Tool Crib Worker, whose unit placement is in dis-
pute.The Maintenance Services employees work on one of twoshifts: 7 a.m. to 3 p.m. or 3 p.m. to 11 p.m. They wear uni-
forms consisting of a light brown shirt and dark brown pants.
Maintenance Services Mechanics have a work area in the
Plant Operations Department, in the Plant Operations Build-
ing, located on the main hospital campus.The Electrician is in pay grade N and makes from $13.32to $18.27 per hour. The classification requires a high school
graduate with 6 to 12 months of trade school and 5 or more
years experience. The Maintenance Lead and Maintenance
Mechanic classifications (which includes the D.I.N. Mechan-
ics) are in pay grades M and L, respectively. The Mainte-
nance Lead makes from $12.69 to $17.41 per hour and the
Maintenance Mechanics make $12.09 to $16.56 per hour.
Both positions require a high school graduate with a mini-
mum of 3 years maintenance experience, resulting in a basic
knowledge of electricity and mechanics. Trade school is ``de-
sirable'' and a knowledge of electronics is preferred.There is no training or apprenticeship program withinMaintenance Services. There have been a number of transfers
into Maintenance Services from other departments in the
hospital, such as Dietary and Housekeeping. The transferringemployee must show the required mechanic's experience or
vocational training in order to bid on an opening.The parties stipulated at the hearing that the MaintenanceLead, Electrician, and Mechanic classifications in Mainte-
nance Services are appropriately included in the skilled
maintenance unit.Tool Crib WorkerThe Tool Crib Worker, whose unit placement is at issue,oversees the inventory of hospital-owned tools and parts used
by the Maintenance Services and Engineering sections of the
Plant Operations Department. The Tool Crib Worker orders
new parts, tools, and other supplies, as inventories are de-
pleted, maintains records regarding inventories in the tool
crib, and reports on orders to the Operations Manager. The
Tool Crib Worker is responsible for the maintenance and re-
pair of all equipment kept in the tool crib.William Hejna, the Employer's Vice President for Oper-ations, testified that the Tool Crib Worker also performs Me-
chanic duties and that the position has the same education
and experience requirements as the Maintenance Lead posi-
tion. Documentary evidence in the record indicates that the
Tool Crib Worker's pay grade is H, that is, $9.94 to $13.64
per hour, which is consistent with the Maintenance Worker
job description rather than the Maintenance Mechanic job de-
scription. The Maintenance Worker classification requires a
high school graduate or equivalent and 3 years' experience
in construction or general maintenance, with trade school de-
sirable.The Maintenance Worker job description also lists whatappears to be the Tool Crib Worker's primary responsibil-
ities: (1) Distributes all hospital-owned tools to Plant Oper-
ations personnel as requested on a check-out, check-in basis;
(2) inspects, maintains, and performs minor repairs on all
toolsin his or her custody and lubricates tools for proper op-
eration; (3) maintains an adequate inventory of all parts
under his or her control; (4) ordersparts that are stock items
and notifies supervisor; (5) takes necessary action to follow
up on hard-to-get parts ; and (6) keeps storage area neat and
orderly at all times.The Board has held under the Rule, 53 FR at 33923±33924, 284 NLRB at 1561 (1988), that a skilled maintenance
unit should generally include only those employees who per-
form skilled maintenance work, who fill the position of a
trainee, or who serve as helpers or assistants to skilled main- 395INGALLS MEMORIAL HOSPITALtenance employees in the performance of their work. BarnesHospital, 306 NLRB 201 (1992).The record evidence is unclear as to the nature of the re-pairs performed by the Tool Crib Worker on the equipment
in the tool crib. Although there is some indication that the
Tool Crib Worker also performs Mechanic's duties, the
record does not disclose sufficient details as to the cir-
cumstances in which the Tool Crib Worker performs these
duties or the nature of the duties performed to establish
whether the Tool Crib Worker is generally engaged in skilled
maintenance work, fills the role of a trainee, or acts as a
helper or assistant to skilled maintenance employees in the
performance of their work.In the case of the ``storekeeper'' included in a skilledmaintenance unit in Jewish Hospital of St. Louis, 305 NLRB955 (1991), cited by the Employer, the record showed that
the storekeeper, in addition to maintaining the maintenance
equipment, answered service calls and filled in for plumbers
and other crafts in emergency situations, repaired wheelchairs
and assembled new furniture. Inclusion of the storekeeper
was not reviewed by the Board. Id. at fn. 1. In the absence
of evidence detailing the repairs or other duties performed by
the Tool Crib Worker, I shall permit the Tool Crib Worker
to vote subject to challenge, as the evidence is insufficient
to determine the issue of his unit placement.The Engineering section is responsible for the maintenanceand repair of all heating, ventilating, air-conditioning, and re-
frigeration systems in the hospital and also is occasionally
involved in related project work. Engineering staff also main-
tain the hospital's medical gas piping system. The Engineer-
ing section is located in the Plant Operations Department in
the Plant Operations Building. There are currently 15 full-
time employees in the Engineering section, which is staffed
24 hours per day, 7 days per weeek. Engineering employees
wear a uniform consisting of gray pants and a gray shirt.The Engineering section employs 1 Engineering Lead and1 P.M. Shift Lead, collectively referred to here as lead engi-
neers, 10 Engineers, and 1 Apprentice Engineer. In addition
to engineering duties, the lead engineers assist the Operations
Manager in the assignment of work. The Apprentice Engi-
neer is a position that was created to facilitate an employee
in another position to become an Engineer. The Apprentice
Engineer receives on-the-job training while engaged in
course work to prepare him to take a state licensing examina-
tion to become a licensed stationary engineer.A vocational school graduate with 6 to 12 months post-high school education in refrigeration, air-conditioning, and
heating in addition to 4 years of post-high school education
or related experience is required for the lead engineer and
Engineer positions. All employees in the lead engineer and
Engineer classifications are required to be licensed by the
State of Illinois to operate high-pressure vessels.The lead engineers are in pay grade N and make from$13.32 to $18.27 per hour. The Engineers are in pay grade
M and make from $12.69 to S17.41 per hour. The Appren-
tice Engineer is in pay grade H and makes from $9.94 to
$13.64 per hour.The parties stipulated that the lead engineers, Engineers,and Apprentice Engineers should be included in the skilled
maintenance unit here.Grounds Lead, Grounds Workers, and Yard KeepersThe Grounds section is responsible for the maintenanceand upkeep of all exterior areas of the hospital campus, in-
cluding upkeep of trees, shrubbery, and flowers in
landscaped areas, routine maintenance of the parking garage
and outside smoking areas, placement of outside signage and
seasonal decorations, snow removal, and maintenance of cer-
tain hospital vehicles and all the equipment and vehicles used
by the Grounds section. Grass cutting and window washing
are contracted out.Five employees currently report to the Grounds Super-visor: they are the Grounds Lead, two Grounds Workers, and
two Yard Keepers. All are full-time except for one Yard
Keeper who is part-time. The record reveals the following re-
garding their job duties and responsibilities.The Yard Keepers and the Grounds Workers work in theupkeep of the grounds, trimming shrubbery and trees and
collecting trash. They also perform snow removal and put up
seasonal decorations.The Yard Keepers are engaged in these activities almost100 percent of the time. The Grounds Workers perform thes
duties about 70 to 75 percent of the time. During the remain-
ing 25 to 30 percent of their time, the Grounds Workers and
the Grounds Lead are involved in preventive maintenance
functions on 10 to 15 hospital fleet vehicles and the Grounds
vehicles and equipment and in certain repairs to the hos-
pital's automated irrigation system. Grounds Workers also
paint curbs at intersections, fire hydrants, and no-parking
signposts, and do some painting inside the parking garage.The Grounds Lead and Grounds Workers change the oiland sparkplugs on hospital security vehicles. They perform
tuneups and routine repairs on the Grounds streetsweeper, the
snowthrower, and the flex lift boom, or ``cherry picker,'' as
well as on other hospital vehicles. The Grounds Lead and
Grounds Workers work from monthly preventive mainte-
nance schedules generated for these vehicles and equipment.
Preventive maintenance performed on the cherry picker must
be documented by law. The record indicates that the cherrypicker would be sent out for a major overhaul.The record discloses that the repairs to the irrigation sys-tem performed by the Grounds Workers become necessary
during the summer months when brass valve heads on the
system fail to close and are cut off when the grass is edged.
The Grounds Lead or Grounds Worker trims back the plastic
pipe, puts an extension and an elbow with a threaded top on
the pipe, then screws the brass valve head back on.The Grounds Lead provides work direction in the absenceof the Grounds supervisor and does not hire, fire, or dis-
cipline other employees. The parties stipulated at the hearing,
and I find, that the Grounds Lead is not a supervisor within
Section 2(11) of the Act.The Grounds section office is located in a storage facilitywhere the Grounds equipment is kept adjacent to the South-
west Building about 1 block away from the Plant Operations
Building. The Grounds section employees wear a uniform
consisting of a gray work shirt and gray pants, similar to that
worn by the Engineering staff.The Grounds Lead and the Grounds Workers have somecontact with the Mechanics in Maintenance Services but
rarely work side-by-side on a project with the Maintenance
Services staff, have very limited interaction with the Engi-
neering employees, have rare contact with the Electrician and 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
do not themselves perform electrical work. Neither do theyweld. They do not share equipment with other Plant Oper-
ations employees.The Grounds Lead is in pay grade J, making $10.96 to$15.03 per hour. The Grounds Workers are in pay grade H,
making $9.94 to $13.64 per hour. The Yard Keepers are in
pay grade B, making $7.42 to $9.78 per hour. Each of the
three positions requires a high school graduate or the equiva-
lent.For the Yard Keeper position, a candidate with tradeschool courses in forestry, horticulture, and mechanics is pre-
ferred. Also preferred are 2 years' landscaping experience
and a basic knowledge of mechanical repairs.The Grounds Lead position has similar educational pref-erences, but also requires basic mechanical knowledge. Both
the Grounds Lead and Grounds Worker classifications re-
quire 3 years' experience in construction or general mainte-
nance. If the candidate has 2 years of trade school, then 1to 2 years of related experience is required.In light of the above evidence, and the record evidence asa whole, I find that the Yard Keepers, Grounds Workers, and
Grounds Lead are not primarily engaged in skilled mainte-
nance work nor do they fill the position of trainees or serve
as assistants or helpers to skilled maintenance employees in
the performance of their work. All of these employees are
primarily engaged in landscaping duties and routine mainte-
nance of the exterior areas of the hospital campus. The
Grounds Lead and Grounds Workers perform routine mainte-
nance on hospital vehicles and equipment; however, the
record does not demonstrate that the maintenance performed
requires the skills of an automobile mechanic. In LutheranGeneral Hospital, Case 13±RC±18254 (Aug. 27, 1991), re-lied on by the Employer, the parties entered into a stipulated
election agreement which included in a skilled maintenance
unit certain employees who maintained and repaired hospital
fleet vehicles. Such a stipulation does not constitute Board
precedent. See Westinghouse Electric Corp., 118 NLRB1043, 1047 (1957).The minor repair work on the hospital's irrigation systemperformed by the Grounds Lead and Grounds Workers simi-
larly does not qualify them to be part of a skilled mainte-
nance unit and does not appear to be significantly more com-
plex than repairs performed by groundskeepers excluded with
Board approval from a skilled maintenance unit in BarnesHospital, supra.Therefore, I shall exclude the positions of Grounds Lead,Grounds Worker, and Yard Keeper from the skilled mainte-
nance unit here.Secretary and Clerk IIThe Clerical section of the Plant Operations Departmentconsists of two full-time secretaries, one full-time clerk, and
one part-time clerk (both classified as Clerk II). The secretar-
ies and clerks perform work for various supervisors and man-
agers in the Plant Operations Department. They process pur-
chasing paperwork and prepare reports. They answer tele-
phones, route service requests that come into the department,
and use a paging system to dispatch Plant Operations person-
nel. The part-time clerk maintains files and updates preven-
tive maintenance procedures on some 2000 pieces of equip-
ment for the Biomedical section. The full-time clerk handles
parts requisitions, prepares purchase orders, and keeps trackof purchase order numbers and also files staff documentationof time spent on various jobs or the Biomedical section. Her
job description indicates that she takes care of the tool crib
in the absence of the Tool Crib Worker.The clerks are in pay grade B and make from $7.2 to$9.48 per hour. The Secretaries are in pay grade FY and
make from $8.62 to $11.86 per hourThere is no evidence to indicate that the Secretaries or theclerks perform any skilled maintenance work, fill the position
of a trainee, or serve as assistants or helpers to skilled main-
tenance employees in the performance of their work. Rather,
Secretaries and clerks in the Plant Operations Department
primarily perform secretarial and clerical functions of han-
dling paperwork, typing, filing, and answering telephones.
Their dispatch functions do not qualify them for inclusion in
the skilled maintenance unit here. Contrary to the Employer's
assertion, the Secretary and Clerk II positions here are moresimilar to, than distinguishable from, the Secretary III and
Secretary IV excluded by the Board in Jewish Hospital of St.Louis, supra. McLean Hospital, 234 NLRB 424 (1978), inwhich typists were included in a skilled maintenance unit on
the basis that their clerical functions were closely related to
the work performed by skilled maintenance employees, was
explicitly overruled in Barnes Hospital, supra, in this regard.Thus, the Employer's reliance on a Regional decision to in-
clude a maintenance department secretary in a skilled main-
tenance unit in South Chicago Community Hospital, 13±RC±18244 (Oct. 23, 1991), based on McLean Hospital, is mis-placed.Therefore, I shall exclude the positions of Secretary andClerk II from the skilled maintenance unit here.Medical Electronic Technician, Electronic Technician, andMechanic (Biomedical Section)The Employer employs four Medical Electronic Techni-cians, two Electronic Technicians, and two Mechanics in the
Biomedical section under the supervision of the Biomedical
Supervisor. One of the Mechanics performs various com-
puter-related duties.The Biomedical section maintains electronic equipmentthroughout the hospital and performs and documents elec-
trical safety tests and preventive maintenance on some 4000
pieces of equipment for hospital accreditation: Patient care
equipment includes life support, diagnostic, therapeutic, and
monitoring equipment. The hospital physical plant systems
include the music, paging, and television antenna systems,
the nurse-patient communications system, security cameras
and monitors, the parking garage audio alarm system, the
two-way radio equipment used by the Grounds employees,
and the electronic components of the automated irrigation
system.Both the Medical Electronic Technicians and the Elec-tronic Technicians have work stations in the Biomedical de-
partment on the lower level of the West Building, which is
adjacent to the Plant Operations Building.The Medical Electronic Technicians and the ElectronicTechnicians use tray scopes; frequency meters; amperage,
wattage, and voltage measuring devices; alignment tools;
analyzers that calibrate and verify the electrical safety of
equipment; small screwdrivers and pliers under 6 inches in
length; soldering irons and soldering stations equipped with
a large magnifying glass. 397INGALLS MEMORIAL HOSPITALThe Medical Electronic Technicians and the ElectronicTechnicians perform similar repair work; however, the Elec-
tronic Technician classification does not require previous ex-
perience in the repair of medical electronic equipment, as the
Medical Electronic Technician classification does. The Elec-
tronic Technician classification does require 2 years experi-
ence in communications. Both positions require 2 years of
post-high school electronics courses, with licensing desirable.
Two of the four Medical Electronic Technicians are licensed.
Medical Electronic Technicians are in pay grade N and make
from $13.32 to $18.27 per hour; Electronic Technicians are
in pay grade M and make from $12.69 to $17.41 per hour.The two Mechanics assigned to the Biomedical sectioncurrently perform different functions: One Mechanic per-
forms traditional Mechanic functions. He handles repairs to
mechanical components of the equipment serviced by the
Biomedical section and the nurse-patient communications
system. He also replaces telephones in patient rooms, cleans
and repairs the pillow speaker, which may involve soldering,
and repairs the cabling and the console. The Mechanic assists
Electronic Technicians in pulling cable through the ceiling to
connect computer terminals with the contral computer unit.
The Mechanic generally performs work in which larger hand
tools, such as a 5-pound hammer, pipe wrench, and channel
locks, are necessary. This Mechanic works out of the same
shop area as the Medical Electronic Technicians and the
Electronic Technicians. The Mechanic in the Maintenance
Services section with the most seniority is given the oppor-
tunity to be assigned to the Biomedical sectionEmployees performing these functions work on two shifts:7 a.m. to 3:30 p.m. and 2:30 p.m. to 11 p.m. These employ-
ees all frequently have on-call responsibility. Depending on
the equipment or the system being serviced, these employees
perform some of their work in patient care areas but they
provide no direct patient care. Biomedical employees wear
dark gray pants, and a shirt and tie. When they are in patient
care areas, they also wear a laboratory coat that bears the
legend, `` Biomed.''The Mechanics in the Biomedical section are in the samepay grade as are Mechanics in Maintenance Services, and
make from $12.09 to $16.56 per hour, and the Employer also
requires a high school graduate, with a minimum of 3 years
maintenance experience resulting in basic knowledge of elec-
tricity and mechanics. Trade school is desirable and knowl-
edge of electronics is preferred.The record evidence further shows that Robert Linse, oneof the Mechanics assigned to the Biomedical section, does
not perform traditional Mechanic's work but functions in an-
other capacity. Linse is responsible for maintaining the Plant
Operations Department computer network, consisting of eight
terminals, a computer, and hard disk, and five printers. Linse
installs and repairs this computer equipment, does some pro-
gramming, enters work order data for the entire Plant Oper-
ations Department, and generates various reports for manage-
ment, including activity sheets for each employee that are
used in cost and productivity analyses.Linse's installation and repair work involves pulling cablefrom one monitor to another, replacing monitors, screens,
and keyboards, sending the computer or components he has
identified as defective out for repair, and reconnecting the
components after they have been repaired by the vendor.
Linse performs no board-level repair. Linse spends about halfhis time programming and entering data. He also instructsthe clerical staff on how to use the software.Linse works in a separate office in the basement of thePlant Operations Building, which he shares with the part-
time clerk. Linse works from 7 a. m. to 3:30 p.m., Monday
through Friday, and has no on-call responsibility.In light of this evidence, and the record evidence as awhole, I find that the Medical Electronic Technicians, Elec-
tronic Technicians, and the Mechanic currently performing
traditional Mechanic functions in the Biomedical section of
the Plant Operations Department are primarily engaged in
performing skilled maintenance work on hospital physical
plant systems. Jewish Hospital of St. Louis, supra. The Peti-tioner urges that because the Medical Electronic Technicians
and the Electronic Technicians spend a majority of their time
maintaining and repairing portable electronic equipment that
is not part of the physical structure of the building they
should be excluded from the unit. However, the Board noted
in Collective-Bargaining Units in the Health Care Industry,
29 CFR Part 103, 284 NLRB 1527, 1559 (1988), that bio-
medical technicians perform work similar to that performedby traditional craft or trade-type maintenance employees, re-
pairing sophisticated computer-based equipment, and had al-
ready been included in some skilled maintenance units. Thus,
the rulemaking hearing evidence allayed the Board's concern
that establishing a separate unit of skilled maintenance em-
ployees would lead to a proliferation of bargaining units. The
Board has also found recently that biomedical technicians
were appropriately included in a skilled maintenance unit.
San Juan Regional Medical Center, 307 NLRB 117 (1992).Accordingly, I shall include the classifications of MedicalElectronic Technician, Electronic Technician and the Me-
chanic currently performing Mechanic functions in the Bio-
medical section in the skilled maintenance unit.The record evidence demonstrates that Robert Linse, al-though classified as a Mechanic, performs no Mechanical
functions performed by the other Mechanics but primarily
performs computer programming, data entry, computer oper-
ator, and routine maintenance functions for the Plant Oper-
ations computer network, which has only eight terminals.
Like the groundskeepers who performed light maintenance
on the equipment they used, excluded with Board approval
in Barnes Hospital, supra, Linse does not perform skilledmaintenance work nor does he fill the position of a trainee
or serve as a helper or assistant to skilled maintenance em-
ployees in the performance of their work. Therefore, I shall
exclude Robert Linse from the skilled maintenance unit.Project Support Coordinator, Construction Lead, and Drafts-manThe Construction section employs three Carpenters, fourPainters a Draftsman, a Construction Lead, and a Project
Support Coordinator. The Construction section staff currently
reports directly to the Plant Operations Manager, with the ex-
ception of the Project Support Coordinator and the Drafts-
man, who at the time of the representation hearing, were re-
porting directly to William Hejna, the vice president for Op-
erations. The parties have agreed to include the Carpenters
and the Painters in the skilled maintenance unit. However,
Petitioner seeks to exclude and the Employer seeks to in-
clude the positions of Project Support Coordinator, Construc-
tion Lead, and Draftsman. 398DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The Project Support Coordinator functions as an advocateand facilitator for hospital departments faced with construc-
tion project that affects departmental operations. The Project
Support Coordinator helps departments plan how to continue
operating during construction, obtains agency approvals, and
emphasizes the planning of moves to the affected depart-
ments. He prepares reports on planning, budgeting progress,
expenses, and schedules or use by upper management. At the
completion of a project, the Project Support Coordinator gen-
erates a work list of items forgotten by the contractor to be
performed by Maintenance Services. The Project Support Co-
ordinator does not directly assign work to employees. Al-
though the Project Support Coordinator was previously an
electrician, he performs no electrical work as Project Support
Coordinator.The Project Support Coordinator is an exempt employee inpay grade R, making $16.18 to $22.22 per hour. He has his
own office in the Construction section of the Plant Oper-
ations Building. He does not wear a uniform.This evidence, and the record evidence as a whole, showsthat the Project Support Coordinator does not perform skilled
maintenance work on hospital physical plant systems, nor
does he fill the position of a trainee or act as an assistant
or helper to skilled maintenance employees in the perform-
ance of their work. Although the functions of the Project
Support Coordinator are at times closely connected with
Plant Operations employees who do perform hands-on skilled
maintenance work, he himself does not, nor does he act as
a helper or an assistant to them. Thus, like the maintenance
department clericals in Barnes Hospital, supra, the ProjectSupport Coordinator falls into none of the categories which
the Board has stated should be included in a skilled mainte-
nance unit under the Rule.Accordingly, I shall exclude the Project Support Coordina-tor from the skilled maintenance unit here.The Draftsman is responsible for maintaining a library of``as-built'' hospital blueprints and updating the library by
generating drawings with the aid of a computer-assisted de-
sign program on a personal computer. He may consult with
Maintenance Services Mechanics and Electricians for their
knowledge of hospital systems. The Draftsman makes blue-
prints and drawings available, as needed. The Draftsman is
also involved in some planning and design work on small
projects.The Draftsman position requires a high school graduatewith a minimum of 2 years of post-high school drafting
courses, and 3 to 5 years' experience in the drafting field.
The Draftsman is in pay grade J, making from $10.96 to
$15.03 per hour. The Draftsman has an office in the Con-
struction section of the Plant Operations Building.This evidence, and the record evidence as a whole, doesnot show that the Draftsman performs any skilled mainte-
nance work on the hospital's physical plant systems, nor
does it show that he fills the position of trainee or acts as
a helper or assistant to skilled maintenance employees in the
performance of their work. Thus, like the maintenance de-
partment clericals excluded from a skilled maintenance unit
in Barnes Hospital, supra, the Draftsman, although his workis related to the work of the Plant Operations Department,
falls into none of the applicable categories.Thus, I shall exclude the Draftsman from the skilled main-tenance unit.The Construction Lead functions as a project coordinatoron small projects, such as one-room or suite renovations. The
Construction Lead spends time on project sites and provides
some work direction to painters and carpenters. He prepares
reports on these projects for use by upper management de-
tailing costs and schedules. The Construction Lead performs
a function similar to that of the Project Support Coordinator,
with regard to smaller projects with smaller numbers of hos-
pital staff involved. The incumbent was formerly a carpenter
but performs no hands-on construction work as Construction
Lead.The Construction Lead is an exempt employee in paygrade N, making from $13.32 to $18.27 per hour. He typi-
cally wears slacks and a button-down shirt. He does not wear
a uniform. The Construction Lead has an office in the Con-
struction section of the Plant Operations Building adjacent to
the office of the Project Support Coordinator.The above evidence, and the record evidence as a whole,demonstrates that the Construction Lead does not perform
skilled maintenance work on hospital physical plant systems
nor does he fill the position of a trainee or act as a helper
or assistant to skilled maintenance employees in the perform-
ance of their work. Barnes Hospital, supra. Accordingly, Ishall exclude the Construction Lead from the skilled mainte-
nance unit.CLASSIFICATIONS OUTSIDE THE PLANTOPERATIONS DEPARTMENTPrinterThe Employer employs one Printer in its Materials Man-agement Department who reports directly to the director of
that department. The Printer works in the Distribution Cen-
ter, which is an off-campus hospital facility about 3 miles
away from the hospital campus. The Printer operates an off-
set printing press to print materials for use by the Employer.
He prioritizes and completes customer service requests,
working independently. The Printer prints as much as he is
capable of, and overflow work is contracted out.The Printer performs routine maintenance on the offsetpress, camera platemaker, and other equipment he uses, such
as staplers, folding devices, papercutters, and hole punches.
The Printer maintains an inventory of spare parts and per-
forms minor repairs to his equipment himself, such as tight-
ening screws and replacing moving parts, such as springs,
vacuum hoses, belts, and screws. To perform this work, the
Printer uses hand tools, such as wrenches, pliers, and screw-
drivers, and occasionally a power tool. The Printer does not
fabricate parts. The record indicates that the Printer contacts
the manufacturer's representative for more complex repairs.
The Printer also performs routine lubrication and cleaning of
the press.The Printer works from 8 a.m. to 4:30 p.m., Mondaythrough Friday, and occasional weekends. He makes from $9
to $13 per hour and punches a timeclock. The Printer does
not wear a uniform. A high school graduate with 2 years'
experience as an offset printer is required.The record evidence indicates that the Printer does not pri-marily perform skilled maintenance work on hospital phys-
ical plant systems, nor does he fill the role of a trainee or
act as a helper or assistant to skilled maintenance employees
in the performance of their work. Rather, the record evidence 399INGALLS MEMORIAL HOSPITALas a whole shows that the Printer performs routine mainte-nance and minor repairs to the equipment he uses in his pri-
mary function as an offset printer. The case relied on by the
Employer, Lutheran General Hospital, 13±RC±8254, in-volved an agreement by the parties to include an ``engraver''
in a skilled maintenance unit and, thus, is not apposite here.
Accordingly, I shall exclude the printer from the skilled
maintenance unit here.Surgical Equipment and Instrument TechnicianThe Surgical Equipment and Instrument Technician is gen-erally responsible for surgical instrumentation and equipment
used in the operating rooms and serves as a liaison between
Central Processing and Distribution, which is part of the Ma-
terials Management Department, and the surgery department.The Employer has employed one Surgical Equipment andInstrument Technician in the past. However, at the time of
the representation hearing, the position was vacant and the
Employer was not seeking to fill the vacancy as a cost reduc-
tion measure.Because the position was vacant at the time of the rep-resentation hearing and there was no evidence indicating
when it would be filled, I find it unnecessary to decide the
unit eligibility of any individual who might be hired in the
future to fill the position. Milwaukee Children's HospitalAssn., 255 NLRB 1009, 1013, fn. 9 (1981).Operating Room Supply SpecialistThe Employer employs one Operating Room Supply Spe-cialist in the Division of Nursing who reports to the Nurse
Manager. The job description in evidence in the record for
this position summarizes the job in the following manner:
``assists in the evaluation and purchasing of O. R. equipment
and supplies ..., in the standardization and monitoring of

the instrument/equipment delivery system; monitors usage,
repairs, and replacement of supplies/equipment; maintains
and updates individual surgeon preference cards; acts as liai-
son and resource person between Nursing, Medical staff, and
Materials Management; collaborates with O.R. Educator re-
lated to inservice programs for the O.R. staff on the proper
use/care of equipment/instruments.''The record indicates that the Operating Room Supply Spe-cialist's duties include getting failed equipment out of the op-
erating room and either replacing it or getting it up and run-
ning immediately, which may involve replacing a lightbulb
or light source or putting a new fitting in contaminated
equipment. The Operating Room Supply Specialist may reas-
semble some mechanical tools used in surgery if they fall
apart. In order to perform these tasks, the Operating Room
Supply Specialist uses screwdrivers, wrenches, and forceps.
If the Operating Room Supply Specialist cannot handle the
repairs, the Medical Electronic Technicians or Electronic
Technicians may be summoned. The Biomedical technician
either repairs the equipment on site or pulls it back to th Bio-
medical shop for repair there or by the vendor.The Operating Room Supply Specialist does not workalongside the Biomedical staff in the repair of the equipment.
The Operating Room Supply Specialist does not perform any
electronic repairs.The position requires a high school degree or the equiva-lent. Whereas training is on the job, a working knowledge
consistent with 3 to 5 years of progressive responsibility inan operating room setting is also required. The OperatingRoom Supply Specialist is in pay grade I and makes from
$10.42 to $14.32 per hour.In view of the above evidence, and the record evidence asa whole, I find that the Operating Room Supply Specialist
does not perform skilled maintenance work on the equipment
and instrumentation for which she is responsible nor does she
fill the position of trainee or act as a helper or assistant toskilled maintenance employees in the performance of their
work. The Operating Room Supply Specialist is not primarily
engaged in maintenance work and the repairs she performs
are of a minor nature. Jewish Hospital of St. Louis, supra.Whereas the Operating Room Supply Specialist's overalljob duties require more training than that necessary for the
Equipment Specialist excluded from a skilled maintenance
unit in Jewish Hospital of St. Louis, the maintenance per-formed by the Operating Room Supply Specialist is no more
complicated. Therefore, I shall exclude the Operating Room
Supply Specialist from the skilled maintenance unit.Respiratory Equipment TechnicianThe Employer employs one Respiratory Equipment Tech-nician in the Department of Cardiopulmonary Services who
is responsible for inventories of all expendable supplies, pre-
ventive maintenance, and the proper operation of equipment
used in Respiratory Care, such as ventilators, intermittent
positive pressure breathing machines (IPPBs), and ultrasonic
nebulizers. This involves ensuring that ventilators and other
equipment are in operating order and ready to be used in pa-
tient care. The Respiratory Equipment Technician, working
from a checklist, verifies that the necessary components are
in place. After use, the Respiratory Equipment Technician
dismantles the equipment, changes the filters and tubing, and
verifies that the equipment is functioning, again working
from the checklist, before it is sent out of the patient care
area between patients. The Respiratory Equipment Techni-
cian also cleans and lubricates equipment as necessary. The
Respiratory Equipment Technician uses hammers, open-
ended wrenches, pliers, needle-nose pliers, and screwdrivers
to perform this work, as well as certain monitoring devices
used to test equipment function.If any substantial mechanical or any electronic failure oc-curs, the Biomedical staff is summoned and makes necessary
repairs on site.The Respiratory Equipment Technician has a workroom inRespiratory Care, in the basement of the East Building. He
spends 25 to 50 percent of his time working with equipment
in his workroom and 50 to 75 percent of his time in other
functions. The Respiratory Equipment Technician also re-
places oxygen cylinders, unhooking the spent cylinder with
a wrench and recoupling the new cylinder.The Respiratory Equipment Technician works from 8 a.m.to 4:30 p.m. He is required to wear a white laboratory coat
when he is outside the department.The position requires a ``general academic developmentsuch as that normally associated with successful completion
of high school, with an emphasis on science and mechanical
related courses.'' Previous experience as a respiratory ther-
apy assistant is preferred. The position requires 3 to 6
months of on-the-job training. The position is compensated
at roughly from $8.50 to $12 per hour. 400DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
In view of the above evidence, and the record evidence asa whole, I find that the Respiratory Equipment Technician
does not perform skilled maintenance on hospital physical
plan systems, or fill the position of a trainee or act as helper
or assistant to skilled maintenance employees in the perform-
ance of their work. Whereas the equipment maintained by
the Respiratory Equipment Technician is generally more
complex in nature than that repaired and cleaned by the
equipment specialist excluded from a skilled maintenance
unit in Jewish Hospital of St. Louis, supra, the record indi-cates that the Respiratory Equipment Technician relies heav-
ily on procedural checklists and that electronic and substan-
tial mechanical malfunctions are referred to the Biomedical
staff. Unlike the dialysis technician included in the skilled
maintenance unit in that case, the Respiratory Equipment
Technician position requires no formal education in elec-
tronics or hydraulics and no technical experience.Accordingly, I shall exclude the Respiratory EquipmentTechnician from the skilled maintenance unit.MoldmakerThe Employer employs one moldmaker in its Radiologicand Diagnostic Services department. The moldmaker usesspecial equipment to create a styrofoam mold according toa physicis's recommendation into which the moldmaker
pours a low-melt metal alloy. In this way, the moldmaker
produces five to seven custom blocks per day that are used
in radiation therapy to protect tissue adjacent to tissue that
is the target of the therapy. Whereas the moldmaker may re-
place the cutting wire in the equipment if it breaks, he other-
wise does not repair or maintain the equipment he uses.The moldmaker does not have regularly scheduled hoursbut averages about 20 hours per week. He makes $17 per
hour plus a differential. The moldmaker works through the
hospital registry and does not receive the range of benefits
received by the other classifications involved in this proceed-
ing.In view of the above evidence, and the record evidence asa whole, I find that the moldmaker does not perform skilled
maintenance work on hospital physical plant systems. Where-
as the work performed is skilled, it is unrelated to hospital
physical plant systems. Jewish Hospital of Louis, supra.Therefore, I shall exclude the moldmaker from the skilled
maintenance unit.